                       1     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       2     mhauf@ganzhauf.com
                             JOHN C. FUNK, ESQ.
                       3
                             Nevada Bar No. 9255
                       4     jfunk@ganzhauf.com
                             GANZ & HAUF
                       5     8950 W. Tropicana Ave, Suite 1
                             Las Vegas, Nevada 89147
                       6     Telephone: (702) 598-4529
                             Facsimile: (702) 598-3626
                       7
                             Attorneys for Plaintiffs
                       8
                                                         UNITED STATES DISTRICT COURT
                       9
                                                                DISTRICT OF NEVADA
                     10

                     11      DESHUN THOMAS, individually, and as Natural
                             Parent and Guardian for LOZORYA JONES, and          CASE NO.:      2:19-cv-00282-APG-PAL
                     12      KRISTIN WOODS as Co-Guardian Ad Litem for
                             LOZORYA JONES,
                     13
                                                  Plaintiffs,
                     14      vs.
                     15
                             BEVERLY DADE, in her official capacity;
                     16      RICHARD FULLER, in his official capacity;
                             PATTI SCHULTZ, in her official capacity; PAT
                     17      SKORKOWSKY, in his official capacity;                      STIPULATION AND ORDER
                             HELEN J. STEWART SCHOOL; and CLARK                             (FIRST REQUEST)
                     18      COUNTY SCHOOL DISTRICT, a Political
                     19      Subdivision of the State of Nevada, DOE
                             TEACHER’S AIDE in his/her official capacity,
                     20      DOES I through X, inclusive; and ROES I
                             through X, inclusive,
                     21

                     22
                                                  Defendants.
                     23

                     24             IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
                     25      counsel of record, that the deadline for Plaintiffs to file their response to Defendants Motion to
                     26
                             Dismiss Complaint (Dkt. 7, filed 02/22/2019), currently due March 7, 2019 be extended through
                     27
                             March 20, 2019.
                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                               Page 1 of 3
       Fax: (702) 598-3626
                       1            This is Plaintiff’s first request for an extension. Plaintiffs’ counsel who is responding to

                       2     Defendants’ motion is relatively new to the law firm GANZ & HAUF. On March 6, 2019 Plaintiffs’
                       3
                             counsel John C. Funk, Esq., contacted opposing counsel, Crystal Herrera, Esq., requesting an
                       4
                             extension as a professional courtesy. Plaintiffs’ counsel requested the extension of time to respond
                       5
                             based upon various personal and professional deadlines. Plaintiffs’ counsel is getting married on
                       6
                             March 16, 2019 and has been heavily involved in planning, coordinating and combining households
                       7

                       8     all of which have had specific deadlines. For example, Plaintiffs’ counsel must move his fiancé out

                       9     of her current residence by Saturday, March 9, 2019.
                     10             Plaintiffs’ counsel has spent his evenings moving, planning and preparing for family who are
                     11
                             coming to Nevada from outside of the state for this significant event. Plaintiffs’ counsel has several
                     12
                             other personal matters also occurring this week as well as other professional deadlines which could
                     13
                             not be moved.
                     14

                     15      ///

                     16      ///

                     17      ///
                     18      ///
                     19
                             ///
                     20
                             ///
                     21
                             ///
                     22

                     23      ///

                     24      ///

                     25      ///
                     26
                             ///
                     27
                             ///
                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                 Page 2 of 3
       Fax: (702) 598-3626
                       1            The partners in Plaintiffs’ counsel’s firm are also preparing for a 7-10 trial with a firm setting

                       2     which starts on March 15, 2019 and have been unable to assist in this or other pending matters.
                       3
                             Plaintiffs submit their request is made and based upon good faith without purpose for undue delay.
                       4

                       5
                             DATED this 6th day of March, 2019.                 DATED this 6th day of March, 2019.
                       6
                             GANZ & HAUF                                        CLARK COUNTY SCHOOL DISTRICT
                       7
                                                                                OFFICE OF THE GENERAL COUNSEL
                       8     /s/ Marjorie Hauf, Esq.
                                                                                /s/ Crystal J. Herrera, Esq.
                       9     MARJORIE HAUF, ESQ.                                _________________________
                             Nevada Bar No. 8111                                S. SCOTT GREENBERG, ESQ.
                     10      mhauf@ganzhauf.com                                 Nevada Bar No. 4622
                     11      JOHN C. FUNK, ESQ.                                 CRYSTAL J. HERRERA, ESQ.
                             Nevada Bar No. 9255                                Nevada Bar No. 12396
                     12      jfunk@ganzhauf.com                                 5100 West Sahara Ave.
                             8950 W. Tropicana Ave, Suite 1                     Las Vegas, NV 89146
                     13      Las Vegas, Nevada 89147                            Telephone: (702) 799-5373
                             Telephone: (702) 598-4529                          Facsimile: (702) 799-7243
                     14      Facsimile: (702) 598-3626                          Email: Herrec4@nv.ccsd.net
                     15      Attorneys for Plaintiffs                           Attorneys for Defendants

                     16

                     17

                     18             IT IS SO ORDERED.
                     19
                                    Dated: March 7, 2019.
                                    Dated:
                     20

                     21                                                    UNITED STATES DISTRICT COURT JUDGE
                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 3 of 3
       Fax: (702) 598-3626
